Citation Nr: 1813506	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $34,062.

(The issues of whether the retroactive reduction of the Veteran's nonservice-connected pension benefits due to previously unreported countable family income for calendar years 2008 to 2011 was proper and entitlement to service connection for coronary artery disease status post pacemaker insertion are the subject of separate Board decisions.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1975.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the appeal was transferred to the Pension Management Center at the RO in Philadelphia, Pennsylvania. See December 2014 Veterans Benefits Management System (VBMS) note.

The Veteran originally requested a hearing before the Board in his April 2013 substantive appeal; however, he subsequently indicated that he did not want a Board hearing in the March 2015 substantive appeal for the retroactive reduction issue, as confirmed in an October 2015 written submission.

This appeal was processed using VBMS and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's request for waiver of recovery of an overpayment.

The Veteran's most recent Financial Status Report of record is from January 2013, and it shows that his reported family monthly expenses were less than his and his spouse's combined reported monthly income.  The Veteran also reported that he could pay $50 on a monthly basis toward the debt at that time, with more in the future.  The Committee based its January 2013 decision on the Veteran's financial information provided in that report, as affirmed in a March 2013 decision.

In a May 2013 letter (which appears to be in response to the Veteran's substantive appeal from the month prior), the Debt Management Center notified the Veteran that it could not accept his request to make a monthly withholding of $0, but explained that, if he felt that the withholding would cause undue financial hardship, he must complete and return the enclosed Financial Status Report and indicate the amount to which he would like the withholding reduced.  In December 2013, the Veteran submitted an EVR form in which he reported his countable family income, as well as a notation that his pension payments had changed.  The form does not reflect the family expenses.

Since that time, the record shows that the Veteran and his spouse have received treatment for heart problems beginning in 2014.  In a March 2015 written statement, the Veteran essentially contended that repayment of the debt was causing his family financial hardship, given his medical limitations.  In an October 2016 written statement, the Veteran's spouse indicated that they were about to be fined for having no septic tank and for not having a buried water line and that they could not afford to pay someone to fix problems around their house.  She also indicated that their power was about to be turned off.

Based on the foregoing, it appears that the Veteran's family financial status may have changed, and a remand is required to provide him an opportunity to submit updated financial information in support of his appeal.

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should provide the Veteran with the necessary information and forms to allow him to submit the income and expense information needed to consider whether recovery of the debt at issue in this case would cause an undue financial hardship to him.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


